Citation Nr: 0530637	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, a bilateral knee disability, a low back 
disability, a neck disability, a left ankle disability, an 
enlarged left testicle, diabetes mellitus, and health 
problems due to contaminated water.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of a healed perforating wound of the right 
hand.



REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.





INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973. This matter comes on appeal from rating decisions by 
the Houston VA Regional Office.


FINDINGS OF FACT

1.  A left shoulder disability, a bilateral knee disability, 
a low back disability, a neck disability, a left ankle 
disability, an enlarged left testicle, diabetes mellitus, and 
health problems due to contaminated water were not present in 
service or for many years thereafter, and are not shown to be 
otherwise related to service.

2.  Residuals of the inservice right hand laceration included 
a well-healed scar, destabilization of the extensor tendon, 
and complaints of pain, without clinical evidence of nerve, 
vascular, muscle, or other tendon damage.


CONCLUSIONS OF LAW

1.  Neither a left shoulder disability, a bilateral knee 
disability, a low back disability, a neck disability, a left 
ankle disability, an enlarged left testicle, diabetes 
mellitus, nor health problems due to contaminated water was 
incurred in or aggravated by active service, nor may service 
incurrence of diabetes mellitus be presumed. 38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial rating greater than 10 
percent for residuals of a healed perforating wound of the 
right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Code 5308 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b) (1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in June 
2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The June 2002 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decisions on appeal were 
in August 2002 and September 2004.  Notice fully complying 
the provisions of the VCAA was provided to the veteran in 
June 2002.  Therefore, the veteran did receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c) (2), (3). A VA orthopedic examination was 
conducted in September 2003.  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Evaluation of muscle disabilities, as set out in 38 C.F.R. 
§ 4.56 (2004), provides that a through and through injury 
with muscle damage shall be evaluated as no less than 
moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  
  (d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:
  
  (2) Moderate disability of muscles.
  (i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.
  (ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
  (iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.
  (3) Moderately severe disability of muscles.
  (i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.
  (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
  (iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
  (4) Severe disability of muscles.
  (i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
  (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
  (iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:
  (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
  (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
  (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
  (D) Visible or measurable atrophy.
  (E) Adaptive contraction of an opposing group of muscles.
  (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
  (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Disability of Muscle Group 8, whose functions include 
function of the wrist, fingers, and wrist, is rated as 
follows: Severe disability of the non-dominant arm is rated 
as 30 percent disabling.  Moderately severe disability of the 
non-dominant arm is rated as 20.  Moderate disability of the 
non-dominant arm is rated 10 percent disabling.  38 CFR 
§ 4.73, Diagnostic Code 5308.  


Analysis

In reaching its decision, the Board has carefully reviewed 
all of the pertinent evidence of record, to include, but not 
limited to, service medical records, the report of a VA 
examination in September 2003, and private medical records. 
The veteran has claimed that the disabilities at issue had 
their onset in service or developed as a result of events 
therein, including drinking contaminated water at Camp 
Lejeune.

A review of service medical records discloses no references 
to the claimed conditions. Post-service medical records 
submitted on the veteran's behalf also are essentially 
negative for these disabilities. No medical opinion or other 
competent medical evidence to support the veteran's 
assertions has been presented.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for his 
symptoms.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  The Court has also 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Further, the Board notes that under 38 C.F.R. § 3.159(c)(4), 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case an examination is not 
required since the evidence does not establish that the 
veteran suffered an event, injury or disease in service 
leading to the claimed conditions or that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.

As discussed above, the current medical evidence of record 
does not show a relationship between the claimed disabilities 
and the veteran's active duty service, and thus service 
connection must be denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309. In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

It is the veteran's assertion that the present 10 percent 
evaluation assigned for the residuals of a right hand injury 
does not properly reflect the degree of functional impairment 
due to this condition. Service medical records show that the 
veteran sustained a laceration of the right hand when he fell 
while running. The report of a September 2003 VA orthopedic 
examination revealed that residuals of the inservice right 
hand laceration included a well-healed scar, destabilization 
of the extensor tendon, and complaints of pain, without 
clinical evidence of nerve, vascular, muscle, or other tendon 
damage. Under Diagnostic Code 5308, moderate residual muscle 
disability warrants a 10 percent evaluation, while moderately 
severe residual disability warrants a 20 percent evaluation. 
Given the nature of the inservice injury and the limited 
functional impairment of the right hand currently 
demonstrated, the present 10 percent initial evaluation is 
appropriate.  38 C.F.R. § 4.73, Code 5308.

The Board also has considered assigning an increased rating 
for functional impairment due to pain, but concludes that it 
is not warranted given that there is no limitation of motion 
of the right hand, and no deficits in motor strength, 
atrophy, or other indication that the veteran's disability 
plays an appreciable role in functional use of the right 
hand.  38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).
        
Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Service connection for a left shoulder disability, a 
bilateral knee disability, a low back disability, a neck 
disability, a left ankle disability, an enlarged left 
testicle, diabetes mellitus, and health problems due to 
contaminated water is denied.

An initial rating greater than 10 percent for residuals of a 
healed perforating wound of the right hand is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


